DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on February 02, 2022 has been entered. Claims 1, 13, and 15 have been amended. Claims 10, 14, and 16 were previously cancelled. No new claims have been added. Thus, claims 1-9, 11-13, 15, and 17-19 are pending and rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1–9, 11–13, 15, and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–9, 11–13, 15, and 17-19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 15 and 19) and a machine (claims 1–9, 11–13, and 17-18) where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of authenticating parties engaged in a commercial transaction in order to facilitate an authentic transaction by;
acquiring the biometric data of the user,
determining a biometric matching level by comparing the biometric data and an enrolled biometric representation of the user;
authenticating the user if the biometric matching level is above a threshold;
establishing a wireless connection after authenticating the user wherein an entity is associated;
providing, using a wireless connection, user identity related information of the authenticated user;
displaying the user identity related information of the authenticated user,
performing, using an at least partly automated process, visual identification of the user based on the user identity related information;
displaying entity related information of the entity;
receiving a confirmation of a visual identification of an identity of the entity based on the displayed entity related information, wherein the confirmation is performed by the user, and 
proceeding with the transaction only if the visual identifications of the user and the entity are successful.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic principles or practices as well as commercial or legal interactions (e.g., authenticating, through use of biometric data, the identities of participants engaged in a commercial transaction). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “biometric sensor,” “portable electronic device,” “terminal,” “control unit,” “camera,” “display unit,” and “processing circuitry,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, page 6, lines 15-33). Independent claims 1 and 13 are nearly identical to independent claim 15 so the same analysis applies to these claims as well. 
Dependent claims 2–9, 11–12, 15, and 17–19 have been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the entity related information comprises which is the identity of the entity and transaction information. Dependent claim 3 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the biometric sensor is (a fingerprint sensor which captures a fingerprint of the user). Dependent claim 4 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the biometric sensor is (a motion sensor used to capture motion of the portable electronic device). Dependent claim 5 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the biometric sensor is (a camera that captures an image of a user). Dependent claim 6 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the user identity related information is (an image of the user of the portable electronic device). Dependent claim 7 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes where the image of the user is stored and that is at the portable electronic device. Dependent claim 8 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the portable electronic device is (a wearable electronic device or a mobile phone. Dependent claim 8 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes what the wearable device is (a smart watch). Dependent claim 11 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes that the second display unit is adapted to display a certain kind of information (the entity related information of the entity). Dependent claim 12 contains limitations that add additional detail to the abstract idea found in claim 15 in that it describes that a payment server that is used to conduct the transaction after authentication is properly complete. Dependent claims 17, 18, and 19 all contain nearly limitations that add additional detail to the abstract idea found in claim 15 in that they describe that obtaining an image of a user and performing visual identification of the user which is determining a match between the image of the user and the displayed user identity related information in order to properly authenticate the user.  
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of biometric sensor technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the biometric sensors or the biometric matching system which determines the biometric matching threshold); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5. Applicant’s arguments filed on February 02, 2022 have been fully considered.  
As a result of Applicant’s amendments to independent claims 1, 13, and 15 concerning the inclusion of the additional term “visual identification of an identity of the entity,” the previous rejection under 35 U.S.C. 112(b) is hereby withdrawn. This additional term aligns with the “visual identifications” that are present in the last limitation of the independent claims.  
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “Applicant's specification explains that aspects of the claimed technology provide improvements and enhancements over conventional systems, for instance by providing for two different user verification options that require specific computer hardware to perform (a biometric sensor and a display unit).” (See Applicant’s Argument, p. 11). However, providing two separate verification options to authenticate a user is not a technological improvement. The devices being used here are biometric sensors and display unit which are generic components used to implement the abstract idea noted in claim 15. The display unit is merely capturing the user identity and then comparing it to the captured user identity information. This is not a technological improvement. Applicant finally argues that “the present claims are similar to claims 2 and 3 described in Example 35 of the Office's Subject Matter Eligibility Examples from December 2016: ‘Verifying A Bank Customer's Identity To Permit An ATM Transaction.’” (See Applicant’s Argument, p. 12). However, verifying the identity of the user in those claims in Example 35 was done in an unconventional manner. Here, the user is being authenticated using a biometric sensor and visually using a display unit. This is a conventional way to verify a user’s identity. There is nothing unconventional occurring here such as encryption of data and later decryption to verify the customer’s identity that is present in Example 35. 
For these reasons, the rejection of the claims under 35 U.S.C. §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696